Citation Nr: 0805834	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  94-42 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts



THE ISSUE

Entitlement to service connection for a claimed thyroid 
disorder, to include as secondary to exposure to ionizing 
radiation.  



REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1943 to January 
1946 and from May 1947 to May 1950.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1993 rating decision issued 
by the RO.  

The veteran's appeal originally included the issue of service 
connection for skin cancer, to include as secondary to 
exposure to ionizing radiation.  

During the pendency of the appeal, the RO, in a December 2007 
decision, granted service connection for this disability and 
assigned a non-compensable evaluation.  The evaluation was 
effective on April 26, 1989, the date of the veteran's claim 
of service connection.   

The veteran was notified of this decision and has not filed a 
Notice of Disagreement (NOD) in response.  Therefore, his 
appeal concerning the issue of skin cancer, to include as 
secondary to exposure to ionizing radiation has been 
resolved.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997) (where an appealed claim for service connection is 
granted during the pendency of the appeal, a second NOD must 
thereafter be timely filed to initiate appellate review of 
the claim concerning the compensation level assigned for the 
disability).  

The Board is also aware that, in a June 2000 rating decision, 
the RO denied service connection for cataracts, to include as 
secondary to exposure to ionizing radiation.  The veteran 
expressed initial disagreement with this decision in July 
2000.  

In August 2000, the RO issued a Statement of the Case (SOC) 
concerning this issue.  The veteran failed to timely perfect 
his appeal concerning this issue.  Accordingly, the issue of 
service connection for cataracts, to include as secondary to 
exposure to ionizing radiation is not on appeal.

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  


REMAND

A July 19, 2007 opinion statement from the Director of 
Compensation and Pension Service indicates that a July 11, 
2007 record from the Chief Public Health and Environmental 
Hazards Officer provided the basis for the conclusions 
reached.  

The Director of the Compensation and Pension Service also 
indicated that this July 11, 2007 record was attached to the 
opinion statement.  The Board notes, however, that the July 
11, 2007 record has not been associated with the claims file 
or reviewed by the RO.  

Accordingly, the remaining matter in this case is REMANDED to 
the RO for the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2007), the need for additional 
evidence regarding his claims.  The 
letter must inform the veteran about the 
information and evidence that is 
necessary to substantiate the claim, 
notify him of the type of evidence that 
VA will seek to provide, inform him of 
the type of evidence that he is expected 
to provide, and request that he provide 
any and all relevant evidence currently 
in his possession.  The veteran also 
should be notified that, in cases where 
service connection is granted, both a 
disability evaluation and an effective 
date for that evaluation will be granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The July 11, 2007 record from the 
Chief Public Health and Environmental 
Hazards Officer must be associated with 
this claims file and reviewed by the RO.  
If the RO is unable to locate this 
record, documentation to that effect must 
be added to the claims file.  

3.  Following completion of all indicated 
development, the RO should readjudicate 
the claim of service connection in light 
of all the evidence of record.  If any 
determination remains unfavorable to the 
veteran, he and his representative must 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

